DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 9-11 & 13-19 are rejected under 35 U.S.C. 102(a)(1) & (a)(2) as being anticipated by Ando et al. (WO 2015/011913 A1; see attached machine translation).
	Regarding claim 1, Ando discloses a lens array irradiated with a laser light (Abstract: laser light), the lens array comprising: each of lenses arranged to form a first periodic structure such that plural sets of the lenses are combined to form respective blocks (Fig. 18: A-E – optical elements, corresponding with 32A-E in Figs. 5-7; p. 10: “microlenses”) each having a structure that provides an optical path length difference of the laser light (see Figs. 6-7), wherein each of the blocks is arranged in a repeating pattern to form a second periodic structure having a period longer than a period of the first periodic structure (Fig. 18), wherein the period of the second periodic structure is an integer multiple of the period of a basic periodic structure (Fig. 18), and wherein the lenses provide the optical path length difference based on a curvature difference between ones of the lenses (Figs. 6-7).  

	Regarding claim 3, Ando discloses the period of the second periodic structure is four times as long as the period of the first periodic structure (Fig. 18).  
	Regarding claim 4, Ando discloses each of the blocks is formed by a part of the lenses that are combined in a grid pattern and include at least three kinds of lenses, to provide the optical path length difference (Figs. 6-7 & 18).  
	Regarding claim 5, Ando discloses for the laser light comprising laser lights emitted by at least one laser light source (Abstract: laser light), the optical path length difference is determined based on a longest wavelength out of respective wavelengths of the laser lights (the optical path length difference can be determined in this manner without resulting in a change in structure of the device).  
	Regarding claim 6, Ando discloses for the laser light comprising laser lights emitted by at least one laser light source (Abstract: laser light), the optical path length difference is determined based on a wavelength having a highest luminous sensitivity out of respective wavelengths of the laser lights (the optical path length difference can be determined in this manner without resulting in a change in structure of the device).
	Regarding claim 7, Ando discloses for the laser light comprising laser lights emitted by at least one laser light source (Abstract: laser light), the optical path length difference is based on a wavelength between a longest wavelength and a wavelength having a highest luminous sensitivity of the respective wavelengths of the laser lights (the optical path length difference can be determined in this manner without resulting in a change in structure of the device).  

	Regarding claim 10, Ando discloses an image projection device equipped with the lens array according to claim 1 (see above rejection of claim 1), wherein the image projection device comprises at least one laser light source that is configured to emit the laser light (Abstract: laser light).  
	Regarding claim 11, Ando discloses the laser light is modulated based on at least one image signal (p. 4: “the laser light projected from the laser scanner 10 is a display image”).  
	Regarding claim 13, Ando discloses each of the blocks provides the optical path length difference of the laser light (see Figs. 6-7 & 18), wherein the laser light is emitted as transmission light or as reflective light (see Figs. 1-2; alternative, the laser light is seen to inherently be either transmission or reflective light).  
	Regarding claim 14, Ando discloses the period of the second periodic structure is an integer multiple of the period of the first periodic structure (see Fig. 18).  
	Regarding claim 15, Ando discloses the optical path length difference is a shortest optical path length or a second shortest optical path length for which a diffracted light of the lens array is generated by the laser light passing through the blocks or is reflected by the blocks so as to meet a diffraction condition (an optical path length difference can be defined in this manner without resulting in a structural change in the device).  
	Regarding claim 16, Ando discloses a lens array comprising: lenses arranged to form a first periodic structure, such that plural sets of the lenses are combined to form respective blocks 
	Regarding claim 17, Ando discloses each of the blocks includes first lenses and second lenses combined in a grid pattern (Figs. 6-7 & 18), and the first lenses have a staggered arrangement with respect to the second lenses (Figs. 6-7).  
	Regarding claim 18, Ando discloses the blocks form a second periodic structure having a period longer than a period of the first periodic structure, and wherein the period of the second periodic structure is four times as long as the period of the first periodic structure (see Fig. 18).  
	Regarding claim 19, Ando discloses each of the blocks is formed by a part of the lenses that are combined in a grid pattern and include at least three kinds of lenses, to provide the optical path length difference (see Figs. 6-7 & 18).  
Alternatively, claims 1, 8 & 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tomisawa et al. (US 2006/0050016 A1, from IDS).
	Regarding claim 1, Tomisawa discloses a lens array irradiated with a laser light (this is seen to recite an intended use of the lens array and is not given patentable weight as the claim does not positively recite a laser light source), the lens array comprising: each of lenses arranged to form a first periodic structure such that plural sets of the lenses are combined to form respective blocks (see Fig. 8) each having a structure that provides an optical path length difference of the laser light (see Fig. 8: this is seen to be inherent based upon the different sizes 
	Regarding claim 8, Tomisawa discloses numerical apertures of each of the lenses are substantially equal to one another (see Fig. 8).  
	Regarding claim 12, Tomisawa discloses each of the lenses is configured to have a common effective diameter arranged at an interval based on the common effective diameter, to form the first periodic structure (see Fig. 8).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kimberly N Kakalec whose telephone number is (571)270-5802.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Kimberly N. Kakalec/Primary Examiner, Art Unit 2872